Defendant failed to establish at the hearing that he had a reasonable expectation of privacy in the basement area of the apartment building. Accordingly, he lacked standing to move to suppress the drugs and paraphernalia found in that basement (see People v Rodriguez, 69 NY2d 159 [1987]; People v Jose, 252 AD2d 401 [1998], affd 94 NY2d 844 [1999]). There was no evidence that this basement was the residence of defendant or anyone else, or that it was anything but a drug factory. Defendant’s connection with the premises was either based solely on his illegal activity therein, or, as he claimed, was that of an occasional legitimate worker; neither was sufficient to establish standing. Concur—Lippman, P.J, Gonzalez, Sweeny and Catterson, JJ.